USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 1 of 15


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION


 WILLIAM JAY WILKINSON, ET. AL.,            )
                                            )
                     Plaintiffs             )   CAUSE NO. 3:19-CV-902 RLM-MGG
                                            )
              VS.                           )
                                            )
 MATTHEW SHEETS,                            )
                                            )
                      Defendant             )


                                  OPINION AND ORDER

      Defendant Matthew Sheets sold his business to the plaintiffs in early 2018.

He continued to work there until November 2018, when the parties signed a

separation and settlement agreement. The next year, William Wilkinson, Jeffrey

Miller, DSS Holdings, LLC, and Hoosier Investments, LLC, filed this suit against

Mr. Sheets. Mr. Sheets answered and filed ten counterclaims, which the plaintiffs

now seek to dismiss. The court heard argument on the motions on June 10. For

the reasons stated below, the court grants the plaintiffs’ motion in part and

denies it in part.



                                  I. STANDARD OF REVIEW

      A court considering a Rule 12(b)(6) motion to dismiss construes the

complaint in the light most favorable to the nonmoving party, accepts all well-

pleaded facts as true, and draws all inferences in the nonmoving party’s favor.

Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). But Fed.
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 2 of 15


R. Civ. P. 8(a)(2) “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. at 570). A claim is plausible if “the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at 678 (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. at 556). Twombly and Iqbal “require the plaintiff to

‘provid[e] some specific facts’ to support the legal claims asserted in the

complaint.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011)

(quoting Brooks, 578 F.3d at 581)). The plaintiff “must give enough details about

the subject-matter of the case to present a story that holds together.” Swanson

v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).



                               II. STATEMENT OF FACTS

      Matthew Sheets owned an Ohio-based staffing company, Day Star

Staffing, LLC. Mr. Wilkinson invests in the staffing industry through Hoosier

Investments, LLC, of which he is the chief executive officer. Mr. Miller is Hoosier

Investments’ executive vice president. In January 2018, Mr. Sheets entered into

a set of agreements with Mr. Wilkinson and Mr. Miller to sell his company to a

Hoosier Investments subsidiary called DSS Holdings, LLC. Under those


                                          2
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 3 of 15


agreements, Mr. Sheets received a 20 percent interest in DSS Holdings and

authority to manage DSS Holdings’s day-to-day operations.

         The parties’ business relationship soured By November 2018, and they

entered into a separation and settlement agreement. In 2019, the plaintiffs sued

Mr. Sheets in St. Joseph County, Indiana, Circuit Court alleging defamation and

breach of contract. Mr. Sheets removed the action to this court and brought ten

counterclaims: (1) breach of contract; (2) breach of fiduciary duty; (3) claim for

declaratory judgment that the settlement 2018 agreement is void or voidable; (4)

securities fraud; (5) common law fraud; (6) civil conspiracy; (7) defamation, libel,

invasion     of    privacy,   and   false   light;   (8)   tortious   interference;   (9)

misrepresentation and promissory estoppel; and (10) failure to provide an

accounting. The plaintiffs’ motion to dismiss all counterclaims followed.



                                    III. Discussion

                  a. Settlement and Release Agreement and Counts I-III

         The plaintiffs argue that all ten counterclaims should be dismissed as a

matter of law because Mr. Sheets released his right to bring them under the

terms of the parties’ November 2018 settlement agreement. Release is the only

grounds the plaintiffs raise to support dismissal of Counts I (breach of contract)

and II (breach of fiduciary duty). They raise additional arguments as to Counts

III-X.

         The plaintiffs filed the settlement agreement as an attachment to their

amended complaint, but the document is completely redacted. Accordingly, the


                                            3
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 4 of 15


court can’t determine based on the record before its whether Mr. Sheets released

his claims under that agreement.

      Mr. Sheets doesn’t deny the existence of a release agreement, but argues

in Count III of his counterclaims that the agreement is void or voidable because

he signed it under duress and because it was fraudulently induced. The plaintiffs

counter that Mr. Sheets can’t raise claims of fraud or duress when he’s received

the benefit of the settlement, and that Count III should be dismissed because he

hasn’t alleged facts showing duress or fraud. Whether the agreement is void or

voidable is a fact-specific inquiry that the court should refrain from resolving at

this stage because a complaint doesn’t have to anticipate an affirmative defense

to survive a motion to dismiss. Brownmark Films, LLC v. Comedy Partners, 682

F.3d 687, 690 (7th Cir. 2012); United States v. Lewis, 411 F.3d 838, 842 (7th

Cir. 2005).

      Mr. Sheets has properly stated claims for duress and fraudulent

inducement. The parties agree that Indiana law applies to this dispute. In

Indiana, duress is “an actual or threatened violence or restraint of a man’s

person, contrary to law, to compel him to enter into a contract.” Raymundo v.

Hammond Clinic Ass’n, 449 N.E.2d 276, 282-83 (Ind. 1983) (quoting Williamson

v. Bendix Corp., 289 F.2d 389, 392 (7th Cir. 1961)). When examining a claim of

duress, the court must determine whether the alleged victim’s ability to exercise

his own free will was subverted. Id. at 283.

      Mr. Sheets alleges that the plaintiffs threatened him with physical and

reputational harm “in order to force [his] buyout of his DSS Holdings stock at a


                                        4
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 5 of 15


depressed value.” He says that Mr. Wilkinson told him, “[Y]ou have no choice we

will take the stock by any means necessary.” He says Mr. Wilkinson also told

him to “go ahead and try me” because he would “ruin” Mr. Sheets. He alleges

that Mr. Wilkinson told him, “I slit people’s throats who threaten me” and, “I will

slit your throat.” These facts, accepted as true, allege threatened violence or

restraint intended to compel Mr. Sheets to enter into a settlement agreement,

and those threats subverted Mr. Sheets’ ability to exercise his free will. His claim

for duress was sufficiently stated.

      A party bringing a claim of fraudulent inducement must allege there was

a “(i) material misrepresentation of past or existing facts by the party to be

charged (ii) which was false (iii) which was made with knowledge or reckless

ignorance of the falseness (iv) was relied upon by the complaining party and (v)

proximately caused the complaining party injury.” Reed v. Reid, 980 N.E.2d 277,

292 (Ind. 2012).

      Mr. Sheets alleges that he signed the 2018 settlement agreement based on

the plaintiffs’ fraudulent misrepresentation about his stock’s value. He says,

“Based upon this false valuation, Sheets informed Plaintiffs that he had

reconsidered his request for redemption of his stock.” The plaintiffs interpret this

statement to mean that Mr. Sheets knew when he told the plaintiffs he was

reconsidering redemption of his stock that the plaintiffs had given him a false

valuation. They argue that Mr. Sheets can’t claim he was deceived by information

that he knew was false.

      The court can reasonably infer that Mr. Sheets alleges that the stock


                                         5
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 6 of 15


valuation he received from the plaintiffs was false based on hindsight. In his

claim, Mr. Sheets alleges the plaintiffs knowingly made a material false

statement about the value of his interest in DSS Holdings, and he relied on it to

sign a settlement agreement to his detriment. Those allegations suffice to state

a claim for fraudulent inducement.



                          b. Count IV: Securities Fraud

      The plaintiffs argue that Mr. Sheets’s claim for security fraud fails because

his interest in DSS Holdings, LLC wasn’t a security and Mr. Sheets didn’t plead

the claim with particularity.

      The parties disagree as to how to characterize Mr. Sheets’s interest in DSS

Holdings, LLC. The plaintiffs allege the interest wasn’t a security. Mr. Sheets

argues that the pleading standards for securities fraud don’t apply to his interest

because it wasn’t purchased on a national exchange. The Securities and

Exchange Act defines a security as “any note, stock, treasury stock, security

future, security-based swap, bond, debenture, certificate of interest or

participation in any profit-sharing agreement[.]” 15 U.S.C. § 78c(a)(10). The

heightened pleading standards for securities fraud apply to his claim.

      A plaintiff making a claim of fraud must state the circumstances “with

particularity.” Fed. R. Civ. P. 9(b). “The particularity requirement ensures that

plaintiffs do their homework before filing suit and protects defendants from

baseless suits that tarnish reputations.” Perelli Armstrong Tire Corp. Retiree

Med. Benefits Trust v. Walgreen Co., 631 F.3d 436, 439 (7th Cir. 2011);


                                        6
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 7 of 15


Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502, 507 (7th Cir. 2007)

(“This heightened pleading requirement is a response to the great harm to the

reputation of a business firm or other enterprise a fraud claim can do.”).

“Because fair notice is perhaps the most basic consideration underlying Rule

9(b), the plaintiff who pleads fraud must reasonably notify the defendants of their

purported role in the scheme.” Vicom, Inc. v. Harbridge Merchant Servs., Inc.,

20 F.3d 771, 777 (7th Cir. 1994) (internal citations and quotations omitted). Rule

9(b) generally requires a plaintiff alleging fraud to plead the “who, what, when,

where, and how of the fraud.” Camasta v. Joseph A. Bank Clothiers, Inc., 761

F.3d 732, 737 (7th Cir. 2014).

      To state a claim for securities fraud, a plaintiff must allege “(1) a material

misrepresentation or omission by the defendant; (2) scienter; (3) a connection

between the misrepresentation or omission and the purchase or sale of a

security; (4) reliance upon the misrepresentation or omission; (5) economic loss;

and (6) loss causation.” Cornielsen v. Infinium Capital Mgmt., LLC, 916 F.3d

589, 598 (7th Cir. 2019) (quoting Pugh v. Tribune Co., 521 F.3d 686, 693 (7th

Cir. 2008)). “[C]omplaints alleging securities fraud [must] ‘state with particularity

facts giving rise to a strong inference that the defendant acted with the required

state of mind.’” Cornielsen v. Infinium Capital Mgmt., LLC, 916 F.3d 589, 598-

599 (7th Cir. 2019) (citing 15 U.S.C. § 78u-4(b)(2)(A)). The complaint must specify

each statement or omission that was misleading and explain why it was

misleading. Id.

      The plaintiffs argue that Mr. Sheets didn’t allege his claim with


                                         7
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 8 of 15


particularity or meet the heightened standards for pleading securities fraud.

They contend that he lumped all defendants together in his counterclaim without

identifying who made which alleged misrepresentations or whether that person

had the requisite scienter.

      Mr. Sheets alleges that Mr. Wilkinson and Mr. Miller made multiple

misrepresentations about his interest in DSS Holdings. He says Mr. Wilkinson

told him DSS Holdings would gain a “significant new client,” Unique Fabricating,

Inc., if Mr. Sheets agreed to sell his company and take an interest in DSS

Holdings. He says the plaintiffs told him the deal with Unique was “in the bag”

and that the “value, stability, and profitability” of his 20% interest would increase

once a contract with Unique was executed. Mr. Sheets alleges that these

representations were “false and made with fraudulent intent.” Further, Mr.

Sheets alleges that in November 2017, Mr. Miller told Mr. Sheets that his 20%

interest would be worth $3.2 million within three years of closing the asset

purchase agreement, and DSS Holdings’ revenue would increase by over $10

million. Mr. Sheets alleges that Mr. Miller made this representation to induce

Mr. Sheets into signing the agreement, but that the plaintiffs “never intended to

honor the [asset purchase agreement].”

      Mr. Sheets claims that after he signed the asset purchase agreement,

“Plaintiffs piled debt and liabilities upon DSS Holdings related to Plaintiffs’ other

business ventures or personal expenditures and thereby depressed the value of

Sheets’ 20% interest.” Specifically, he says the plaintiffs charged DSS Holdings

a $400,000 management and consulting fee within 10 months of their contract


                                         8
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 9 of 15


agreements. He also alleges that the plaintiffs withdrew a $70,000 management

fee advance in January, and that Mr. Miller authorized DSS Holdings to pay legal

fees that weren’t generated by the company and predated its formation. Finally,

Mr. Sheets claims that nine months after he signed the agreements that gave

him an interest in DSS Holdings, he asked the plaintiffs to redeem his shares

under the terms of the operating agreement, and the plaintiffs falsely told him

his shares had no value.

      Accepting these facts as true and construing them in the light most

favorable to Mr. Sheets, the court can infer that Mr. Sheets has stated a claim

for securities fraud with particularity. He alleges that the plaintiffs knowingly

made material misrepresentations about business partnerships and the value of

his share in DSS Holdings to induce him to sell his company and to prevent him

from cashing his shares in for their true value.



                         c. Count V: Common Law Fraud

      The plaintiffs argue that Mr. Sheets’ common law fraud claim fails because

he didn’t plead it with the particularity required by Fed. R. Civ. P. 9(b). The

elements of a common law fraud claim in Indiana are “(1) a material

misrepresentation of past or existing fact which (2) was untrue, (3) was made

with knowledge of or in reckless ignorance of its falsity, (4) was made with the

intent to deceive, (5) was rightfully relied upon by the complaining party, and (6)

which proximately caused the injury or damage complained of.” Kesling v. Hubler

Nissan, Inc., 997 N.E.2d 327, 335 (Ind. 2013).


                                        9
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 10 of 15


       In Count V of his counterclaim, Mr. Sheets alleges, “Plaintiffs have made

 false, misleading or mischaracterized representations and/or concealments” that

 induced him to enter business transactions that were materially harmful. The

 allegation   reincorporates   the   previous   paragraphs   of   his   answer   and

 counterclaim, including the facts that supported his claim for securities fraud.

 Mr. Sheets also alleges that the plaintiffs allocated credits and losses to his

 interest in DSS Holdings and falsely reported to the IRS that he didn’t make a

 valuable contribution to DSS Holdings, despite a $125,000 capital contribution.

       Mr. Sheets has pointed to specific statements he alleged were fraudulent

 and identified the speakers of those statements in his claims. He has also stated

 his claims about IRS reporting and tax benefits and losses as specifically as can

 reasonably be expected without further discovery. Accordingly, he has stated a

 plausible claim for common law fraud.



                           d. Count VI: Civil Conspiracy

       The plaintiffs argue that Mr. Sheets doesn’t state a plausible claim for civil

 conspiracy. “A civil conspiracy is a combination of two or more persons who

 engage in a concerted action to accomplish an unlawful purpose or to accomplish

 some lawful purpose by unlawful means.” Bd. of Trustees of Purdue Univ. v.

 Eisenstein, 87 N.E.3d 481, 498 (Ind. Ct. App. 2017) (internal quotations

 omitted). Civil conspiracy is not an independent cause of action, but rather a

 cause for damages that must be alleged with an underlying tort. Id. To state a

 claim for civil conspiracy, Mr. Sheets “must allege a concerted action in the


                                         10
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 11 of 15


 commission of a tort that resulted in damages.” K.M.K. v. A.K., 908 N.E.2d 658,

 664 (Ind. Ct. App. 2009).

       Mr. Sheets’s claim at Count VI reincorporates the previous paragraphs of

 his counterclaims, including his claims of securities and common law fraud.

 Those claims include allegations that the plaintiffs acted in concert to make

 fraudulent misrepresentations to induce him to sell his company and that they

 acted in concert to fraudulently reduce the value of his stake in DSS Holdings.

 Mr. Sheets has properly stated a claim for civil conspiracy.



       e. Count VII: Defamation, Libel, Invasion of Privacy, and False Light

       The plaintiffs first argue that Count VII should be dismissed because Mr.

 Sheets hasn’t stated a claim for defamation. To bring an action for defamation,

 a plaintiff must demonstrate “(1) a communication with defamatory imputation;

 (2) malice; (3) publication; and (4) damages.” Kelley v. Tanoos, 865 N.E.2d 593,

 597 (Ind. 2007). The plaintiffs contend that Mr. Sheets hasn’t alleged any facts

 showing publication of a defamatory statement.

       Mr. Sheets says in his counterclaims that a business associate said the

 plaintiffs told him Mr. Sheets “purchased a car for sex favors for a co-worker”

 and they had “fired Sheets for sexually assaulting women.” A statement is

 published for the purposes of a defamation claim if it is communicated to a third

 party. Bals v. Verduzco, 600 N.E.2d 1353, 1354 (Ind. 1992). Mr. Sheets alleged

 the publication element of defamation, so the claim survives.

       The plaintiffs also argue that Mr. Sheets’s claim for false light should be


                                        11
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 12 of 15


 dismissed because hasn’t adequately alleged special damages. Indiana follows

 the Second Restatement of Torts for the false light invasion of privacy tort. Under

 the Restatement, a person who gives publicity to a matter concerning another is

 liable for false light if “(a) the false light in which the other was placed would be

 highly offensive to a reasonable person, and (b) the actor had knowledge of or

 acted in reckless disregard as to the falsity of the publicized matter and the false

 light in which the other would be placed.” Restatement (Second) of Torts § 652E

 (1977); Carson v. Palombo, 18 N.E.3d 1036, 1047 (Ind. Ct. App. 2014). Special

 damages aren’t an element of a false light claim, so the sufficiency of Mr. Sheets’

 claim for special damages isn’t grounds to dismiss Count VII.



                         f. Count VIII: Tortious Interference

       The plaintiffs argue that Mr. Sheets states no claim for tortious

 interference. A claim for tortious interference must establish: (1) the existence of

 a valid, enforceable contract; (2) the defendant’s knowledge of the contract; (3)

 “the defendant’s intentional inducement of the breach of the contract;” (4) “the

 absence of justification;” and (5) damages. Guinn v. Applied Composites Eng'g,

 Inc., 994 N.E.2d 1256, 1267 (Ind. Ct. App. 2013) (citing Allison v. Union Hosp.,

 Inc., 883 N.E.2d 113, 118 (Ind. Ct. App. 2008)).

       Mr. Sheets argues generally that the plaintiffs prevented him from

 “maintaining and/or growing the value of DSS Holdings,” but nothing in his

 counterclaims allege interference with a specific contract, or even the existence

 of a contract with a third party that the plaintiffs could have interfered with. He


                                          12
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 13 of 15


 hasn’t alleged the elements of a claim for tortious interference.



              g. Count IX: Misrepresentation and Promissory Estoppel

       Mr.   Sheets     labels   Count   IX        of   his   counterclaims    as   one    for

 misrepresentation and promissory estoppel. The plaintiffs argue that Mr. Sheets

 doesn’t state a claim for promissory estoppel.

       A claim for promissory estoppel has five elements: “(1) a promise by the

 promissor (2) made with the expectation that the promisee will rely thereon (3)

 which induces reasonable reliance by the promisee (4) of a definite and

 substantial nature and (5) injustice can be avoided only by enforcement of the

 promise.” Biddle v. BAA Indianapolis, LLC, 860 N.E.2d 570, 581 (Ind. 2007)

 (internal quotation omitted).

       Mr. Sheets responds to the plaintiffs’ motion to dismiss by pointing to three

 allegations: that Mr. Wilkinson misrepresented the fact that Unique Fabricating

 would become a DSS Holdings customer; that the defendants misrepresented

 the value of DSS Holdings nine months after Mr. Sheets sold it; and that he

 entered   into   the   2018     settlement    agreement        based   on    the   plaintiffs’

 misrepresentations. Mr. Sheets’ counterclaims describe projections and

 predictions from the plaintiffs and alleges that those statements were misleading

 and harmful, but he doesn’t cite any promises upon which the plaintiffs refused

 to deliver. His allegations don’t state a plausible claim for promissory estoppel.




                                              13
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 14 of 15


                           h. Count X: Failure to Account

       In his last claim, Mr. Sheets contends that the plaintiffs are required to

 “provide the material facts necessary for Sheets and others similarly situated to

 protect their interests.” He alleges that one or more of the plaintiffs is “not

 prudently managing” DSS Holdings’ assets and continues to “deplete DSS

 Holdings’ assets through waste, mismanagement and self-dealing.” He claims

 that the plaintiffs have failed to provide an accounting for DSS Holdings despite

 legitimate requests for one. The plaintiffs respond that Mr. Sheets waived his

 right to an accounting under the terms of the operating agreement.

       When addressing claims under a contract, the court looks to the contract

 itself to discern the parties’ intent, Citimortage, Inc. v. Barabas, 975 N.E.2d 805,

 813 (Ind. 2012); Zukerman v. Montgomery, 945 N.E.2d 813, 819 (Ind. Ct. App.

 2011), giving the contract’s terms their clear and ordinary meaning. State Farm

 Mut. Auto Ins. Co. v. Cox, 873 N.E.2d 124, 127 (Ind. Ct. App. 2007). The

 operating agreement says, “No Member shall have the right or power to bring an

 action for… an accounting[.]” Alone, this clause says that Mr. Sheets had no

 right to an accounting. But the operating agreement also says that the vice

 president of finance shall keep complete and accurate records and books in the

 company’s principal office that can be inspected during normal business hours

 upon a member’s reasonable request. The vice president of finance must also

 maintain in the principal office copies of the company’s federal, state, and local

 tax forms; copies of any of the company’s financial statements; lists of cash and

 a statement of value of other properties or services each member agreed to


                                         14
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 53 filed 06/25/20 page 15 of 15


 contribute to the company; and the books and records of the company.

       Mr. Sheets had a right to view certain financial information and records as

 a member of DSS Holdings under these terms. Accordingly, the operating

 agreement doesn’t show that Mr. Sheets released his claims under Count X.



                          i. Motion for Leave to File Surreply

       Mr. Sheets filed a motion seeking leave to file sur-reply, arguing that the

 plaintiffs raised new legal bases for their motion to dismiss in their response.

 The issues presented have been adequately briefed in accordance with Local

 Rules, and no further briefing is authorized or needed.



                                    III. Conclusion

       The court GRANTS the plaintiffs’ motion to dismiss [Doc. No. 32] is

 GRANTED as to Count VIII and Count IX and DENIES the motion as to Counts

 I, II, III, IV, V, VI, VII, and X. The defendant’s motion for leave to file a sur-reply

 [Doc. No. 43] is DENIED.



       SO ORDERED.

       ENTERED:        June 25, 2020


                                           /s/ Robert L. Miller, Jr.
                                         Judge, United States District Court




                                           15
